Citation Nr: 1451701	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a stroke (residuals of a stroke).

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a left arm disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

9.  Entitlement to an increased rating for diarrhea, currently evaluated as 30 percent disabling. 

10.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for hypertension.

11.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a kidney disability.

12. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a lung disability.

13.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a liver disability.

14.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.  
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from August 2010, September 2011, March 2012, July 2012, and February 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing transcript, page 19.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  In addition, the issue of entitlement to service connection for Stills disease has been raised by the record. (See April 2012 VA Form 21-4138.)  Although the RO has considered whether the Veteran' diarrhea is due to Stills disease, the RO has not adjudicated the issue of entitlement to service connection for Stills Disease, which has been noted to be unlikely to be related to his diarrhea. (See May 22, 2009 VA clinical record.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for a left hip disability is requested.

2.  In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for a stroke (residuals of a stroke)  is requested.

3.  The earliest clinical evidence of a right hip disability is in 1990, more than 15 years after separation from service, and after a non-service-related gunshot wound.

4.  The Veteran's right hip disability is not causally related to, or aggravated by, service or a service-connected disability. 

5.  The Veteran does not have a right arm disability causally related to, or aggravated by, a service-connected disability.

6.  The Veteran does not have a left arm disability causally related to, or aggravated by, a service-connected disability.

7.  The Veteran's diarrhea disability is manifested by symptoms of daily diarrhea of six to eight times, with more or less constant abdominal distress; without competent credible evidence of severe impairment of health, malnutrition, weight loss, or inability to gain weight.

8.  In an unappealed June 2009 decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability. 

9.  Evidence received since the June 2009 last final denial which denied entitlement to service connection for a skin disability is not new and material.

10.  In an unappealed April 2010 decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

11.  Evidence received since the April 2010 decision which denied entitlement to service connection for hypertension is not new and material. 

12.  There is no competent credible evidence which reflects that the Veteran has hypertension, or an aggravation of hypertension, due to negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. 

13.  There is no competent credible evidence which reflects that the Veteran has a kidney disability due to negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.

14.  There is no competent credible evidence which reflects that the Veteran has a lung disability due to negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. 

15.  There is no competent credible evidence which reflects that the Veteran has a liver disability due to negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection or a left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a stroke (or residuals of a stroke) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for service connection for a right hip disability have not been met.  U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right arm disability have not been met.  U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a left arm disability have not been met.  U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2014).

6.  The criteria for a rating in excess of 30 percent for diarrhea have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 -7325 (2014).

7.  Evidence received since the 2009 RO decision which denied service connection for a skin disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

8.  Evidence received since the 2010 RO decision which denied service connection for hypertension, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

9.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hypertension have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

10.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a kidney disability have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

11.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a lung disability have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.361 (2014).

12.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a liver disability have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2014 Board hearing, the Veteran indicated that he wished to withdraw the claims of entitlement to service connection for a left hip disability and entitlement to service connection for a stroke (residuals of a stroke).  Thus, there remain no allegations  of errors of fact or law for appellate consideration on those two issues.  

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for a left hip disability and entitlement to service connection for a stroke (residuals of a stroke), and the appeal as to those two issues is dismissed.


Adjudicated and remanded claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2010, December 2011, and April 2012.

VA also has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, written articles, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in September 2011, June 2012, and November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's hip, the examiner did not opine as to whether the Veteran's hip disability was due to an injury in service; however, as the Board finds that the Veteran is less than credible as to an injury with chronic pain since service, the examiner need not have considered such.  The Board finds that the Veteran has been afforded adequate VA examinations/opinion where warranted.  

With regard to the issues for which a VA examination was not obtained, the Board finds that there is no competent credible indication that the Veteran has a disability which may be causally related to, or aggravated by, service, or due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA 's part in furnishing medical care.  Thus, additional examinations are not warranted.  In addition, with regard to the claims to reopen previously denied claims, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Finally, with regard to the claim for an increased rating, the Board finds that the reports of examination contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claims.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

38 U.S.C. § 1151 

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. See 38 C.F.R. § 3.361(b) .

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. See 38 C.F.R. § 3.361(c)(3) .

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1) .


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Historically, while in service, the Veteran sought treatment for abdominal pain with intermittent rectal bleeding.  After hospitalizations and examinations, the impression was that the Veteran had "1) recurrent abdominal pain, possible regional enteritis versus functional bowel disease, and 2) acute ileitis, resolved.  The Veteran was discharged from service after a Medical Evaluation Board.  In a January 1976 rating decision, the RO granted service connection for irritable bowel, evaluated as 10 percent disabling.  

2005 VA clinical records reflect that the Veteran had a history of Crohn's disease and that his last colonoscopy was approximately 10 years earlier.  The VA clinical records also reflect that a 2007 colonoscopy was normal.  Subsequent VA clinical records reflect that the Veteran does not have Crohn's disease but does have diarrhea.  (April 2009 VA clinical records reflect that Crohn's disease was unlikely given the appearance of his colon and terminal ileum on colonoscopy.  A 2009 VA clinical record reflects the opinion of the examiner that it is doubtful that the Veteran's diarrhea is a symptom of his possible Still's disease. A June 2009 VA clinician opined that the Veteran does not have Crohn's disease.) 

The Veteran asserts that he was misdiagnosed with Crohn's disease, prescribed medication by VA based on the diagnosis of Crohn's, and that the medication was the cause of a right arm disability, hypertension, a lung disability, a liver disability, and a kidney disability.  He also contends that his skin disability, his hypertension, and his acquired psychiatric disability are secondary to his diarrhea disability.  Finally, he contends that his right hip disability is due to an incident in service, when he fell off a wooden climbing beam.  

Right Hip Disability

The Veteran contends that while in service, he was climbing a wooden beam in basic training when he fell and bruised his hip. (See Board hearing transcript, page 9.)  

The Veteran's STRs are negative for complaints of, or treatment for, a hip injury.  The Veteran entered active service on October 3, 1974.  His STRs reflect that he sought treatment for passing out in formation and right lower quadrant pain on October 10, 1974 and that he was hospitalized until approximately December 3, 1974.  He was then on active duty for two days when he again experienced abdominal pain and presented to the Dispensary.  On approximately December 11, 1974, he was transferred to the Naval Regional Medical Center.  Following his hospitalization, he was presented to a Medical Board.  A January 1975 Medical Board recommended discharge.  The Veteran was again hospitalized from March 3, 1975 to March 10, 1975 for bronchitis.  The Veteran separated from service on April 4, 1975.  Thus, for much of the Veteran's service, he was hospitalized or pending Medical discharge.

The Board finds it less than credible that the Veteran sustained a chronic hip injury in service.  Not only are the STRs negative for complaints of a hip injury, but they reflect that the Veteran was hospitalized for more than 80 days of his approximate five months of service.  Thus, it seems highly reasonable that if he had injured his hip in service, he would have reported it, and it would have been noted in his hospital records or Medical Board Report.

In addition, the Board notes that the Veteran filed a claim for VA compensation benefits in 1975 for his stomach and regional enteritis; however, he did not file a claim for service connection for a hip disability at that time.  The Board finds that if the Veteran had a hip disability at that time, it would have been reasonable for him to have filed a claim for service connection for it when he filed his other claim.    

The earliest clinical evidence of a hip complaint is more than a decade after separation from service.  A February 1990 VA record reflects that the Veteran sought treatment for right hip pain.  It was noted that the Veteran had a prior gunshot wound.  The diagnosis was post traumatic pain of the right hip.  Another February 1990 record reflects that the Veteran sustained a shotgun wound in 1989 and now had pain in the right hip.  An x-ray revealed "bony structures to be intact.  Joint space is well maintained.  There are numerous buckshot projecting over the pelvis and right side."  The records are negative for any mention of a hip disability or injury in service, or of chronic pain since service.  A February 1990 Standard Form (SF) 507 reflects that the Veteran reported that he had had a gunshot wound in 1989 and that he was previously told that the pellet might "slide into the joint".  He had right hip pain with radiation to the right knee for two days with numbness.  The records are negative for any mention of a hip disability or injury in service, or of chronic pain since service.

April 1992 records reflect that the Veteran had a dull ache in the hip with radiation to the right thigh and that the Veteran had a history of a gunshot wound to the right hip, side and leg.  The Veteran reported gradually increasing right hip pain, radiation to the thigh, numbness in the foot.  The diagnosis was mild degenerative joint disease (DJD).  The records are negative for any mention of a hip disability or injury in service, or of chronic pain since service.

A June 2012 VA examination report reflects that the Veteran has osteoarthritis of the right hip, diagnosed in 2005, and it has no known relation to the Veteran's service-connected diarrhea.  

The appellant is competent to attest to falling off a wooden beam in service.  The Board acknowledges the Veteran's statement that he works as a phlebotomist; thus, he has some medical training.  However, he has not been shown to have the education or training necessary to provide a competent opinion that any such alleged fall caused his osteoarthritis, especially with consideration of the record as a whole, to include post service gunshot wounds, age, and the passage of time.  In addition, he has not been shown to be competent to provide an opinion that his bowel disability has caused, or aggravated, his osteoarthritis.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person and/or a phlebotomist.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Board finds, based on the record as a whole, that the Veteran is not credible as to any statements of chronic pain since service or an injury in service.  The Board finds that the lack of STRs, the lack of a claim for service connection for a hip disability when he filed his other claim in 1975, the lack of clinical evidence in the 15 years after service, and the post service records which reflect a 1989 buckshot injury and are negative for an injury in service, all support a finding that the Veteran is less than credible as to an injury in service and/or chronic pain since separation.  In addition, there is no competent credible evidence of record that the Veteran's hip disability is causally related to, or aggravated by, service or a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating for Diarrhea

The Veteran is service connected for diarrhea of uncertain etiology evaluated as 30 percent under DCs 7399-7325 from June 1, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).

Under DC 7325, enteritis is rated as irritable colon syndrome.  Irritable colon syndrome is rated under DC 7319, which provides that a 30 percent rating is the maximum rate allowed.  A 30 percent rating is warranted for severe diarrhea, or alternating diarrhea and constipation, without more or less constant abdominal distress.

In June 2011, the Veteran filed a claim for an increased rating.  A November 2010 VA clinical record reflects that the Veteran reported chronic diarrhea, but not night time bowel movements.  It was noted that he had lost a significant amount of weight during his acute illness in spring 2009 (from 200 pounds to 170 pounds), but that his weight was now up to 180 pounds.  The Veteran denied any melena, bright red blood per rectum, or hematemesis.  He did not have incontinence.  He reported lower abdominal pains. 

A February 2011 VA clinical record reflects that the Veteran had diarrhea, was taking Imodium and fiber, and was having six stools per day.  He also reported sharp constant abdominal pain.  

A September 2011 VA examination report reflects that the Veteran reported that he can do work that requires activity and work that requires sitting.  His only limitation, given the number of times he needs to go to the bathroom, would be proximity to a restroom and frequent enough breaks to go to the restroom.  In addition, he reported that he has so many doctors' appointments that it interfered with his work; however, it was noted that this would not always be the case depending on the results of his work up. 

A May 2012 VA clinical record reflects that, in reviewing the Veteran's record, the clinician opined that the Veteran likely has many GI issues, including diarrhea secondary to alcohol consumption.  It was noted that he had been a no-show to many appointments.

A June 2012 VA examination report reflects that the Veteran reported that he has diarrhea six to eight times daily.  It was noted that the Veteran does not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He did not have anemia, alternating diarrhea and constipation, vomiting, or abdominal distention.  He reported occasional nausea.  He did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The Veteran claimed that diarrhea makes it impossible for him to work.  

A July 2012 VA clinical record reflects that the Veteran reported having diarrhea and severe stomach pains.  He reported stools at least seven times a day, but denied bloody stools, nausea, and vomiting.  

The Veteran testified at the July 2014 Board hearing that he has a dull pain, normally associated with diarrhea.  He also stated that his intestinal problems have caused him to gain weight.  He reported that his normal weight was 165 pounds and his current weight was 183 pounds. 

The Board has considered the Veteran's reported symptoms and the clinical reports and finds that a higher evaluation is not warranted.  As noted above, the highest evaluation under DC 7319 is a 30 percent evaluation, which takes into account the Veteran's reported symptoms of severe diarrhea and more or less constant abdominal distress.  As the Veteran is already in receipt of the maximum benefit allowed under DC 7319, an increased evaluation under that DC is not for application. 

The Board has considered the application of other diagnostic codes, but no others are applicable in this instance. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114 , Diagnostic Codes 7301, 7307, 7323, 7346 (2014). 

However, throughout the entire appellate period, there is no credible evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and examination reports shows that the Veteran has complained of diarrhea and pain at times.  There is no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss.  (The Veteran did have anemia prior to the rating period on appeal which was found to be resolving in 2010.)  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Veteran's service-connected disability is manifested by signs and symptoms of diarrhea and pain.  These signs and symptoms are contemplated by the rating schedule.  There is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  Thus, referral for extraschedular consideration is not warranted.  

The Board acknowledges the Veteran's statement that his diarrhea disability has caused him to gain weight.  (See Board hearing transcript page 22.)  However, there is no competent credible evidence that his disability has caused weight gain, and the Veteran is not competent to report such a relationship.  In addition, the clinical 

evidence does not support a finding that he had an abnormal weight gain due to diarrhea, but reflects that due to an illness and hospitalization in 2009, he had lost some weight which he was regaining.  (See November 2010 VA clinical record.)

As the first criteria for consideration of an extraschedular rating, an exceptional disability picture such that the available schedular evaluations for that service-connected disability are inadequate, is not present, the Board need not consider the other factors of marked disability with employment or frequent periods of hospitalization.  (Clinical records do not support a finding that the Veteran's diarrhea disability alone has necessitated the need for numerous clinical appointments or caused marked interference with work.)
 
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in the present case, the Veteran's only service-connected disability is his diarrhea disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Right Arm and Left Arm Disabilities, to include as 
secondary to service-connected disability

The Veteran's STRs are negative for complaints of, or treatment for, his left or right arm.  The earliest clinical evidence of an arm complaint is more than 20 years after separation from service. 

A May 1998 VA Form 10-10M reflects that the Veteran sought treatment for a seven day history of numbness and tingling of the right arm and hand distal to the elbow.  He also reported positive right shoulder pain.  

A February 2007 VA clinical record reflects that the Veteran reported right arm pain.  There was no trauma.  The pain was just above the elbow and was noted to be with certain movements.  The Veteran reported that it had been hurting for several days.  

A November 2009 VA clinical record reflects that the Veteran reported right side arm pain and numbness of three to four days in duration.   

A December 2009 Corporate Services Inc. record reflects that the Veteran had elbow, hip, knee arthritis pain of questionable Still's disease with swelling.  

A September 2011 VA examination report reflects that the Veteran had no abnormal findings of the upper extremities.  Motor examination and reflex examinations were normal.  

The Board finds that service connection for a right arm and/or left arm disability is not warranted.  The competent credible evidence of record does not reflect that the Veteran has an arm disability causally related to service, or a service connected disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claims for service connection for right and left arm disabilities are not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The appellant is competent to attest to his symptoms of numbness and pain, however, he has not been shown to have the education or training necessary to provide a competent opinion as to the etiology of such symptoms.  The Board acknowledges the Veteran's statement that he worked as a phlebotomist.  However, he has not been shown to be competent to provide an opinion that his bowel disability and/or medication for such has caused, or aggravated, an arm disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the Board notes that the clinical records indicate that the Veteran's joint complaints may be due to Still's disease; however, Still's disease is an inflammatory type of arthritis, similar to rheumatoid arthritis, and not a disability specific to the arms.  In addition, a clinician has opined that it is unlikely that the Veteran's diarrhea and abdominal pain is related to his Still's disease.  (See May 22, 2009 VA clinical record.)

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Lung, Liver and Kidney Disabilities

The Veteran contends that he has liver, lung, and kidney disabilities due to medication for his service-connected diarrhea disability.  He further contends that his medication was in error due to a misdiagnosis of Crohn's disease.  

In April 2009, the Veteran was hospitalized for fever, pneumonia, and complications.  He was again hospitalized in May 2009.  An August 2009 VA clinical record reflects that the Veteran was hospitalized in April 2009 presenting with diarrhea, abdominal pain, fevers, and night sweats.  It was noted that his condition deteriorated with right upper lobe pneumonia, likely parapneumonic effusion, and renal and liver  insufficiency that resolved with medical therapy.  .

A September 2010 VA clinical record reflects that the Veteran had pneumonia which had resolved, shock liver which had resolved, pleural effusion status post diagnostic/therapeutic thoracentesis, and acute renal failure. 

A January 2012 chest x-ray revealed the impression was "no acute cardiopulmonary abnormalities."

A November 2012 VA examination report reflects that laboratory tests were performed pursuant to the examination.  The report also reflects that the Veteran had previously had a liver complication of dysfunction secondary to shock.  He did not currently have signs or symptoms attributable to chronic or infectious liver diseases.  

The November 2012 VA examination report also reflects that the Veteran did not currently have a pulmonary condition. 

The November 2012 VA examiner stated, in pertinent part, as follows:

The problems of liver, renal, and respiratory conditions were all acute and related to hypotension during hospital. These have all resolved.  [T]here is no evidence to even consider the possibility of relationship to diarrhea, which has been attributed to Crohn's disease in the past.

To establish causation, evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  In the present case, not only is the evidence against a finding that the Veteran has an additional liver, lung, or kidney disease, but the evidence does not support a finding that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment.  The Board finds that the Veteran has not been shown to be competent to render an opinion with regard to these issues.  As noted above, the Veteran was initially diagnosed with irritable bowel in 1975.  In approximately 2000, the diagnosis was changed to Crohn's disease.  In 2009, VA clinicians determined that Crohn's disease was unlikely given the appearance of the Veteran's colon.  questioned the diagnosis of Crohn's disease.  (See April 2009 VA clinical record that diagnosis of Crohn's disease had not been confirmed).  A June 2009 VA examination report reflects that the Veteran does not have Crohn's disease.  Despite the change in diagnosis, there is no competent credible evidence, or indication, that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

NME - Skin disability

Historically, in June 2009, the Veteran's claim for entitlement to service connection for a skin disability was denied.  The Veteran did not appeal the denial and it became final.  In October 2011, the Veteran again filed a claim for service connection for a skin disability.  The RO denied the Veteran's claim to reopen in March 2012 because it found that new and material evidence had not been received.  

Evidence of record at time of last final denial in 2009

A June 1987 VA Form 10-10m reflects that the Veteran complained of a rash.  He had erythematous papule eruptions on the legs and face with itching all over.  The impression was an insect bite.  

A February 2006 VA clinical record reflects that the Veteran had small bite lesions surrounded by erythema between the fingers, on the fingers, up his arm, and around his back, with a few on his chest.  His wife had similar lesions in a similar distribution.  It was noted that the rash was most consistent with scabies given the distribution, hotel accommodations, and similar findings on the wife.

A July 2006 VA clinical record reflects that the Veteran developed a diffuse maculopapular pruritic rash after working the yard around vines.  He was assessed with "likely" poison ivy.

A written article (Counseling Sheets, Crohn's disease) received by VA in September 2006 reflects that Crohn's disease may include skin involvement, to include the skin around the anus, and ulceration of the skin of the legs may occur.

A February 2007 VA clinical record reflects that the Veteran developed an itchy rash and welts after a contrast CT scan. 

A September 2008 VA clinical record reflects that the Veteran presented with an itchy rash which started on September 6, 2008.  It was noted to be on the arms, and spreading to the legs, and genital area.   The Veteran reported that a doctor told him at one time that similar lesions on his ankle were a result of his Crohn's disease.   The clinical impression was "diffuse rash - scabies  v. pityriasis."  The examiner stated "I do not recognize this rash, and I am uncertain what is causing it - scabies? Pityriasis? Related to Crohn's disease?" The Veteran was sent for an evaluation.  A dermatology note reflects that the Veteran had a negative skin scraping for scabies.  The diagnosis was pityriasis rosea. 

A December 2008 VA clinical record reflects that the Veteran presented with a history of pruritic rash on arms, feet, legs, groin, and buttocks.  He reported that he has had a rash on his feet related to Crohn's for months, but that this rash was different.  The impression was "pruritic eruption.  Psoriasis v. parapsoriasis v, LP"

A February 2009 VA clinical record reflects an assessment of pruritic eruption consistent with lichen planus.  

May 2009 VA clinical record reflects that the Veteran had itching on the arms, legs, and back with taking Motrin, and reported a previous allergic reaction to Motrin.  

A written article submitted by the Veteran and received by VA in February 2009, discusses Noninfectious Inflammatory Skin Disorders.  It reflects that lichen planus etiology is unknown.  It also notes that severe emotional stress can precipitate an attack, and that drugs may induce a lichen planus-like eruption.  It also discusses Behcet's disease, a disease characterized by oral ulcers.  


Evidence since the last final denial in June 2009

A December 2009 private clinical record from Corporate Services Inc. reflects that the Veteran had no active lesions.  

A September 2011 VA examination report reflects that the Veteran did not have a skin abnormality.  

A June 2012 VA examination report reflects that the Veteran's lichen planus is not related to diarrhea.  

Additional records reflect that the rash had spread (September 2012), that the Veteran continued to have lichen planus (November 2012), and that it was not typical for Still's disease (December 2012).  December 2012 VA clinical records reflect that the Veteran thinks he may have developed a rash due to Ibuprofen but he has not taken it since 2009, and that he continued to have lichen planus (December 2012 and January 2013).  

The Veteran testified at the 2014 Board hearing that a dermatologist told him that the amino acids from his GI problem of gastric acid may be causing his skin problem of lichen planus.

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2009 are new and material.  However, the Board does not find that they are material.  The Board is mindful of the Court's decision in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

Despite this low threshold, the Board finds that there is not new and material evidence to reopen the Veteran's claim.  At the time of the last final denial in 2009, the record included the Veteran's assertion that he had been told by a doctor that his skin disability was due to his Crohn's disease, and evidence that the Veteran's skin disability was diagnosed as lichen planus.  The evidence added to the record since the last final denial again reflects the Veteran's contention that he has been told that his skin disability is caused by his diarrhea disability, and that he has lichen planus.  The claims file also includes the Veteran's assertion that Ibuprofen may be the cause of his skin disability; however, the evidence of record at the time of the last final denial already included information that the Veteran reported that the Veteran reported an allergic reaction to Motrin (Ibuprofen).  Finally, the Board finds that the Veteran's lay assertions that of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

There is no new competent evidence which raises a reasonable possibility of substantiating the Veteran's claim.  The benefit of the doubt rule is not applicable as the claim is not reopened.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

NME - Hypertension

Historically, in April 2010, the Veteran's claim for service connection for hypertension was denied.  The Veteran did not appeal the decision and it became final.  In July 2012, the RO denied the Veteran's claim to reopen the previously denied claim.  

Evidence of record at time of last final denial in April 2010

The Veteran's STRs are negative for a diagnosis of hypertension.

Clinical records in 1983 reflect medication of Maalox and Pepto-Bismol, but no medication for hypertension.  A family history was not noted for hypertension.  Clinical records in 1985, 1986, and 1994 reflect that the Veteran was not on any medication and did not have a past medical history of anything other than colon problems.  

May 2005 VA clinical records reflect that the Veteran was seen for high blood pressure.  It was noted that he had been seen in the emergency room on May 8th and his blood pressure was noted to be slightly elevated, and he was started on hctz. 

Numerous VA clinical records reflect that the Veteran had a diagnosis of hypertension (e.g. June 2006, July 2006, December 2006, March 2007, August 2007, May 2009).  

An August 2007 VA clinical record reflects that the Veteran's medication of Lisinopril was increased.  He was noted to have elevated blood pressure in the clinic, but was completely asymptomatic.  

A January 2010 VA clinical record reflects that the Veteran has uncontrolled hypertension.  

Evidence since the last final denial in April 2010

A Corporate Services Inc. record, dated in December 2009, reflects that the Veteran had a six year history of elevated blood pressure.

SSA records added to the claims file in 2011 reflect that the Veteran sought SSA compensation due to Crohn's disease (regional enteritis).  He reported that he takes numerous medications for his hypertension, with no side effects. 

A June 2012 VA examination report reflects that the Veteran had hypertension with a diagnosis date of 1976. (The Board notes, however, that there is no clinical evidence of this in the claims file.)  The examiner stated that it is less likely than not that the Veteran's hypertension is related to the Veteran's service-connected disability.  The examiner stated that none of the Veteran's disabilities has any known relation to his service-connected diarrhea.  

The Veteran testified at the 2014 Board hearing that a doctor told him that it is possible that his hypertension is related to his service-connected disability.  According to the Veteran, he was told that it quite possible that the level of his pain is causing his blood pressure to rise.  (See Board hearing transcript pages 7 and 8.)

Old and new evidence of record considered as a whole

The Board finds that new and material evidence has not been received.  Although the clinical records are new, they do not indicate that the Veteran's hypertension is causally related to, or aggravated by, service, or a service-connected disability.  

The Board acknowledges the Veteran's lay statement that he has been told by his doctors that it is "quite possible" that the severity of his level of pain can drive up his blood pressure.  However, even given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that material evidence has not been received.  The Board acknowledges that the Veteran is competent to report what he has been told by a clinician.  However, the "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence.").  Moreover, there is still no evidence of record that the Veteran's hypertension was chronically worsened by his service-connected diarrhea.  The Veteran has been informed of the evidence necessary to substantiate his claim, and has not provided clinical evidence to support his lay assertion as to what he has been alleged told.  The Board again notes that the Veteran's lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Finally, the Board finds that the statement of a diagnosis date of 1976 in the June 2012 VA examination report does not reasonably raise the possibility of substantiating the claim.  The Veteran separated from service in April 1975.  The statement of a diagnosis date in 1976 does not reflect that the Veteran was diagnosed within one year of separation from service.  In addition, although, generally, statements are presumed credible for purposes of reopening a claim, there is absolutely no competent credible evidence in the claims file which supports a finding that the Veteran was diagnosed with hypertension in 1976.  To the contrary, the clinical evidence reflects a diagnosis more than 20 years later.  Both VA and private records reflect an onset date more than two decades after separation, and the Veteran has not alleged that he was diagnosed with, or treated for, hypertension within one year of service separation.  

The benefit of the doubt rule is not applicable, and the claim is not reopened.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension - § 1151

The Veteran contends that he was misdiagnosed with Crohn's disease, and that the medication which he was given for Crohn's disease may have caused, or aggravated, his hypertension. 

As noted above, the Veteran was diagnosed with possible regional enteritis versus functional bowel disease in service.  In a January 1976 rating decision, the RO granted service connection for irritable bowel, 

The Veteran was diagnosed with hypertension in approximately 2003, 2004, or 2005, more than 20 years after his diagnosis of diarrhea in service.  April 2009 VA clinical records reflect that Crohn's disease was unlikely given the appearance of the Veteran's colon and terminal ileum (TI) on colonoscopy.  

The Veteran asserts that he was misdiagnosed with Crohn's disease, prescribed medication by VA based on the diagnosis of Crohn's, and that the medication was the cause of his hypertension.

Although, the record reflects that the Veteran has worked as a phlebotomist, the Veteran has not been shown to have the training, experience, or knowledge to provide a competent opinion on the issue.

The evidence of record does not reflect that the medication used to treat the Veteran's diarrhea, however, diagnosed, was incorrect.  Moreover, it does not reflect that the Veteran's hypertension was caused, or chronically aggravated, by the medication.  In the present case, there is no competent credible evidence that the Veteran has an additional disability of hypertension (incurred or chronically worsened) caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment.  Despite the change in diagnosis of the etiology of the Veteran's diarrhea, there is no competent credible evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
\

ORDER

The appeal on the issue of entitlement to service connection for a left hip disability is dismissed.

The appeal on the issue of entitlement to service connection for a stroke (residuals of a stroke) is dismissed.

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a right arm disability is denied. 

Entitlement to service connection for a left arm disability is denied. 

Entitlement to a rating in excess of 30 percent for diarrhea is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied. 

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hypertension is denied. 

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a kidney disability is denied. 

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a lung disability is denied.  

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a liver disability is denied. 


REMAND

NME - Acquired Psychiatric Disability

Historically, in April 2010, the Veteran's claim for service connection was denied.  The Veteran did not appeal the denial and it became final.  The RO denied the Veteran's claim to reopen in March 2012 and found that new and material evidence had not been received.  

At the time of the last final denial in 2010, the evidence included the Veteran's STRs which were negative for complaints of, or treatment for, depression, or an acquired psychiatric disability.  The evidence also included a 1994 SF 509 record which reflects that the Veteran reported that he feels like he is "losing [a] grip".  He was not having suicide ideation but "feels he is losing touch [with] reality."  VA records reflect a positive screening for depression (July 2005), the opinion of a VA clinician that the Veteran's stress level and overall depression is exacerbating his GI problems significantly (February 2010), and that the Veteran has a history of alcohol dependence.

Evidence received since the last final denial in April 2010 reflects that the Veteran reported the recent onset of depression (January 2005), and that he has a diagnosis of situational anxiety/depression, and a history of alcohol and drug abuse (December 2009 Corporate Services Inc.).  VA records also reflect a diagnosis of alcohol dependence and personality disorder (September 2010), and a provisional diagnosis of SIMD (substance induced mood disorder) (October 2011 in patient substance abuse treatment records) and a denial by the Veteran of depression.  2012 VA clinical records reflect that the Veteran had complaints of depression (e.g. April and December 2012).  

The Veteran testified at the 2014 Board hearing that in 2013, he was sent to the VA in Murfreesboro where he stayed for approximately five days to be evaluated.  (See Board hearing transcript pages 6 and 7.)  The evidence of record does not include VA treatment records after January 2013.  In addition, the inpatient hospitalization records in evidence reflect that he was treated in 2011 in Nashville, whereas the Veteran contends that his five day evaluation was in Murfreesboro in 2013.  Prior to determining whether new and material evidence has been received, the Board finds that VA records from 2013 to present should be associated with the claims file. 

TDIU

The issue of entitlement to service connection for an acquired psychiatric disability is already perfected and before the Board and is being remanded for further development.  The Veteran's claim for entitlement to TDIU has been pending, as part of his increased and as a separate claim (VA Form 21-8940) since 2011.  His claim for entitlement to service connection for an acquired psychiatric disability has been pending since March 2012.  If service connection is granted for an acquired psychiatric disability, that disability will be considered in adjudicating the claim for TDIU.  Thus, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issue, and must also be remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received mental health evaluation and/or treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified form January 2013 to present.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include to include all Murfreesboro, Tennessee VAMC from January 2013 to present.

2.  Thereafter, readjudicate the issues on appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection or an acquired psychiatric disability, and entitlement to TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


